Citation Nr: 0901969	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-26 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to May 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2008, the veteran testified before 
the undersigned at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his personal hearing, the veteran testified that initially 
injured his back in January 1994, while he was in the 
military.  From that time onward, he related that he has had 
continuous back pain.  During service, he was given pain 
pills and was told to go back to the field.  Post-service, 
beginning in 1998, the veteran reported that he was treated 
by D.R.F., D.C., who submitted a supporting statement 
indicating that the veteran had low back pain, L5-S1 
degenerative joint disease, and facet spondylosis, related to 
an inservice injury.  The veteran further testified that two 
years ago, he suffered a herniated disc, but he felt that 
this was an aggravation of the initial inservice injury.  He 
stated that he was lifting a 65 bucket of drywall at work and 
hurt his back.  Thereafter, he underwent magnetic resonance 
imaging (MRI) testing at a private facility.  In addition, 
the veteran indicated that he had related Worker's 
Compensation records which he had not submitted to VA.  The 
Board notes that although the record was held open for the 
veteran to provide those records, he has not yet done so.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  Therefore, the veteran should be 
contacted regarding the Worker's Compensation records to 
include the private MRI reports and any other private medical 
records, and all of these records should be obtained in 
compliance with VA's duty to assist.  

In addition, the Board notes that the veteran was afforded a 
VA examination in October 2006.  There was no assessment 
regarding the post-service work-related back injury, which 
may have post-dated this report.  Because this case presents 
complex medical and unresolved factual questions which the 
Board is precluded from reaching its own unsubstantiated 
medical conclusions, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The veteran should be 
afforded a new VA examination.  The examiner should review 
the inservice reports of back pain to include those dated in 
1994-1995, as well as the discharge examination.  The 
examiner should also review all post-service records, 
including those requested above.  Thereafter, the examiner 
should opine if current back disability is related to 
service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the veteran and obtain the 
appropriate release for his Worker's 
Compensation records to include the private 
MRI reports and any other private medical 
records pertinent to his work-related back 
injury.  Thereafter, obtain and associate 
with the claims file copies of all records 
indicated.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current low back disability.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner should 
specifically review the inservice reports of 
back pain to include those dated in 1994-
1995, as well as the discharge examination.  
The examiner should also review all post-
service records, including those requested 
above.  The examiner should then opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current low back disability is 
related to service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. BUSH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  
38 C.F.R. § 20.1100(b) (2008).

